Case: 19-60077     Document: 00515920174          Page: 1    Date Filed: 06/30/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 30, 2021
                                   No. 19-60077                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                      versus

   Everett Earl Parker,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 5:16-CV-58


   Before Davis, Duncan, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
          Everett Earl Parker, federal prisoner # 01574-095, appeals the district
   court’s judgment denying his 28 U.S.C. § 2255 motion to vacate, set aside,
   or correct sentence. In 2003 Parker pleaded guilty to armed bank robbery in
   violation of 18 U.S.C. § 2113(a) and (d) and brandishing a firearm during a
   crime of violence in violation of 18 U.S.C. § 924(c)(1). The district court
   imposed a mandatory life sentence for the armed bank robbery, as required
   by the federal three-strikes law, 18 U.S.C. § 3559(c)(1), because the offense
   was a “serious violent felony” and Parker had two prior convictions for
   “serious violent felonies.” Parker argues that his life sentence should be
Case: 19-60077          Document: 00515920174             Page: 2      Date Filed: 06/30/2021




                                          No. 19-60077


   vacated in light of Johnson v. United States, 1 wherein the Supreme Court held
   that the “residual clause” in the definition of “violent felony” under the
   Armed Career Criminal Act (“ACCA”) was unconstitutionally vague. As set
   forth below, because Parker’s prior convictions qualify as “serious violent
   felonies” without relying on the “residual clause” of § 3559(c)(2)(F)(ii), we
   AFFIRM.
          On appeal from the denial of a § 2255 motion, this Court generally
   reviews the district court’s legal conclusions de novo and its factual findings
   for clear error. 2 Section 3559(c)(1)(A)(i) provides that a defendant “shall be
   sentenced to life imprisonment” if he is convicted of a “serious violent
   felony” and has two or more prior convictions for “serious violent felonies.”
   For purposes of this provision, a “serious violent felony” is defined as one of
   a list of enumerated “Federal or State offense[s], by whatever designation
   and wherever committed, consisting of . . . robbery (as described in section
   2111, 2113, or 2118)” (“enumerated offense clause”); an “offense punishable
   by a maximum term of imprisonment of 10 years or more that has as an
   element the use, attempted use, or threatened use of physical force against
   the person of another” (“force clause”); or an offense “that, by its nature,
   involves a substantial risk that physical force against the person of another
   may be used in the course of committing the offense” (“residual clause”). 3
          In Johnson, the Supreme Court examined the ACCA, which mandates
   increased punishments for defendants convicted under 18 U.S.C. § 922(g)
   who have three prior convictions for “violent felonies” or serious drug




          1
              576 U.S. 591, 597 (2015).
          2
              United States v. Cong Van Pham, 722 F.3d 320, 323 (5th Cir. 2013).
          3
              § 3559(c)(2)(F).




                                                2
Case: 19-60077           Document: 00515920174                Page: 3    Date Filed: 06/30/2021




                                               No. 19-60077


   offenses. 4 The Court concluded that the so-called “residual clause” in
   § 924(e)(2)(B)(ii), which defined “violent felony” for purposes of the
   ACCA in part as an offense that “otherwise involves conduct that presents a
   serious potential risk of physical injury to another,” was unconstitutionally
   vague and that imposing an increased sentence under that provision violated
   due process. 5
           In Sessions v. Dimaya, 6 the Supreme Court held that a similar residual
   clause in 18 U.S.C. § 16(b) was unconstitutionally vague. 7 In United States v.
   Davis, 8 the Court also held that the residual clause of § 924(c)(3)(B), which
   is “almost identical” to the residual clause in § 16(b), was unconstitutionally
   vague. The Supreme Court’s language in Davis may support an extension of
   the rule to the residual clause in § 3559(c)(2)(F)(ii). Specifically, in reaching
   its conclusion that § 924(c)(3)(B) was unconstitutionally vague, the Court
   noted that § 924(c)(3)(B)’s residual clause bore “more than a passing
   resemblance” to the residual clauses held unconstitutional in Johnson and
   Dimaya. 9 The residual clause of § 3559(c)(2)(F)(ii) at issue in this matter is
   almost identical to the residual clauses at issue in Dimaya and Davis. We need
   not decide, however, whether Davis is applicable to the residual clause in
   § 3559(c)(2)(F)(ii) because, as set forth below and as the district court
   determined, Parker’s prior convictions qualify as “serious violent felonies”


           4
               576 U.S. at 593.
           5
               Id. at 593-97.
           6
               138 S. Ct. 1204, 1223 (2018).
           7
            The residual clause at issue in Dimaya provided that a “crime of violence” is a
   felony “that, by its nature, involves a substantial risk that physical force against the person
   or property of another may be used in the course of committing the offense.” See § 16(b).
           8
               139 S. Ct. 2319, 2339 (2019).
           9
               Id. at 2325-26.




                                                    3
Case: 19-60077           Document: 00515920174             Page: 4      Date Filed: 06/30/2021




                                          No. 19-60077


   under the “enumerated offense clause” and the “force clause” of
   § 3559(c)(2)(F).
           As reflected in the Presentence Report (“PSR”), one of Parker’s prior
   convictions was a federal conviction for “bank robbery,” which we can
   assume was a conviction under § 2113. 10 Parker asserts that because the PSR
   did not state the specific subsection of § 2113 his conviction fell under, then
   the conviction was possibly for bank larceny under § 2113(b), which may not
   qualify as a “serious violent felony.” After Parker’s opening brief was filed,
   we granted the Government’s motion to supplement the record with
   certified records pertaining to Parker’s prior bank robbery conviction. The
   supplemental record clearly shows that Parker was convicted of “bank
   robbery” under § 2113(a). As noted above, § 3559 defines the term “serious
   violent felony” to include a list of enumerated offenses, including “a Federal
   or State offense, by whatever designation and wherever committed,
   consisting of . . . robbery (as described in section 2111, 2113, or 2118).” 11 We
   hold that under the plain language of § 3559(c)(2)(F)(i), robbery under
   § 2113(a) is an enumerated offense that falls within the statute’s definition of
   “serious violent felony.”
           Parker was also previously convicted of Louisiana armed robbery,
   which, at the time of the offense in 1970, was defined as “the theft of anything
   of value from the person of another or which is in the immediate control of
   another, by use of force or intimidation, while armed with a dangerous


           10
              Section 2113 is entitled “Bank robbery and incidental crimes” and provides for
   a maximum sentence of 20 years for anyone who “by force and violence, or by intimidation,
   takes, or attempts to take . . . property or money . . . [from] any bank, credit union, or any
   savings and loan association.” § 2113(a). The Government also filed a “Notice of Prior
   Serious Violent Felony” conviction stating that Parker was previously convicted in federal
   court of “Bank Robbery” and in a Louisiana court of “Armed Robbery.”
           11
                See § 3559(c)(2)(F)(i).




                                                 4
Case: 19-60077            Document: 00515920174             Page: 5       Date Filed: 06/30/2021




                                            No. 19-60077


   weapon.” 12 “Theft” was defined as “the misappropriation or taking of
   anything of value which belongs to another, either without the consent of the
   other to the misappropriation or taking, or by means of fraudulent conduct,
   practices or representations.” 13
           The definition of Louisiana armed robbery is almost identical to the
   definition of robbery set forth in § 2111, which is an enumerated offense
   under § 3559(c)(2)(F)(i). Specifically, § 2111 provides: “Whoever, within
   the special maritime and territorial jurisdiction of the United States, by force
   and violence, or by intimidation, takes or attempts to take from the person or
   presence of another anything of value, shall be imprisoned not more than
   fifteen years.” Because Louisiana armed robbery is a “State offense” that
   meets the definition of robbery as described in § 2111, it is a “serious violent
   felony” under the enumerated offense clause of § 3559(c)(2)(F)(i).
           We additionally determine that Louisiana armed robbery is a “serious
   violent felony” under the “force clause” of § 3559(c)(2)(F)(ii). This Court
   recently held that Louisiana armed robbery is a “violent felony” under the
   ACCA’s force clause. 14 The language of the ACCA’s force clause,
   § 924(e)(2)(B)(i), is very similar to the language of the force clause in
   § 3559(c)(2)(F)(ii). 15 We therefore hold that Louisiana armed robbery falls



           12
                La. Rev. Stat. Ann. § 14:64 (1970).
           13
                Id. § 14:67.
           14
              United States v. James, 950 F.3d 289, 290 (5th Cir. 2020), cert. denied, 141 S. Ct.
   1396 (2021). Although James involved the current version of the Louisiana armed robbery
   statute, there is no material difference between the current and prior versions of the statute.
   The prior version used the word “theft” in the definition of armed robbery, while the
   current version incorporates the definition of theft (“the taking of anything of value
   belonging to another”) into the definition of armed robbery.
           15
                United States v. Rose, 587 F.3d 695, 704 & n.7 (5th Cir. 2009) (per curiam).




                                                   5
Case: 19-60077        Document: 00515920174              Page: 6      Date Filed: 06/30/2021




                                         No. 19-60077


   within the definition of “serious violent felony” under the “force clause” of
   § 3559(c)(2)(F)(ii). 16
           Parker asserts that there is an “absence of reliable information” that
   he was armed during the robbery or that any victim was injured. As the
   Government points out, however, § 3559(c)(3)(A) places the burden on
   Parker to establish by “clear and convincing evidence” that no dangerous
   weapon was involved in the offense and that the offense did not result in
   injury to the victim in order for a prior conviction not to be considered a
   “serious violent felony.” Parker produced no such evidence here.
           Because Parker’s prior convictions qualify as “serious violent
   felonies” without relying on the “residual clause” in § 3559(c)(2)(F)(ii), the
   district court did not err in denying Parker’s § 2255 motion. Accordingly, the
   district court’s judgment is AFFIRMED.




           16
              We note that the Supreme Court’s recent decision in Borden v. United States, No.
   19-5410, 2021 WL 2367312 (S. Ct. June 10, 2021), which held that “reckless offense[s]” do
   not satisfy the ACCA’s force clause, does not affect our holding in this matter because
   Louisiana armed robbery is a “specific intent crime.” See State v. May, 339 So.2d 764, 774
   (La. 1976).




                                               6